Citation Nr: 1812721	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.  

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease. 

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

6.  Entitlement to a rating in excess of 10 percent for tinnitus.  

7.  Entitlement to an earlier effective date prior to March 4, 2002 for the award of service connection for coronary artery disease. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Newark, New Jersey, respectively.  Jurisdiction is currently in the RO in Newark, New Jersey. 

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence, to include additional statements from the Veteran's spouse received in April and June 2017, private treatment records for the claimed skin and eye disabilities, a September 2014 letter from Dr. W.E.R, and VA treatment records through February 2018, was added to the record after the issuance of January 2014 and June 2016 statements of the case addressing the claims on appeal.  As for additional evidence submitted by the Veteran, given that his substantive appeal for all of the claims on appeal were received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  As for the remaining additional evidence, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the issues remanded herein.  With respect to the effective date claim decided herein as well as the increasing rating claim for tinnitus dismissed herein, such additional evidence is irrelevant and, therefore, there is no prejudice to the Veteran in the Board proceeding with decisions for those claims.  With regard to the TDIU claim, given that the issue is granted herein, the Veteran is not prejudiced as to that claim. 

The issues of entitlement to service connection for bilateral cataracts, entitlement to service connection for a skin disability, entitlement to a rating in excess of 50 percent for PTSD, entitlement to a rating in excess of 30 percent for coronary artery disease, and entitlement to a rating in excess of 20 percent for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  At the Veteran's April 2017 Board video-conference hearing, prior to the promulgation of a decision in the appeal, he withdrew the issue of entitlement to a rating in excess of 10 percent for tinnitus. 

2.  VA received the Veteran's initial claim for entitlement to service connection for coronary artery disease on March 4, 2002; and the claims file contains no other informal or formal claim, or any written intent to file a claim of entitlement to service connection for coronary artery disease prior to March 4, 2002.  

3.  As of October 5, 2010, the evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date prior to March 4, 2002 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2017).

3.  Resolving all reasonable doubts in the Veteran's favor, as of October 5, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's April 2017 Board video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeals as to this issue, and the issue is dismissed.

II.  Earlier Effective Date 

VA's Duties to Notify and Assist 

With respect to the Veteran's earlier effective date claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pertinent Statutes and Regulations 

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32   (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease.  As the record documents that the Veteran served in Vietnam during the Vietnam War era, he is a Vietnam Veteran as defined in the regulations.  

According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, which includes coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued). 

Specific to Nehmer class members, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816 (c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (i.e. August 31, 2010 for coronary artery disease), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).  If the class member's claim referred to in § 3.816 (c)(1) and § 3.816 (c)(2) was received within one year of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.   38 C.F.R. § 3.816 (c)(3).  

Analysis 

The Veteran contends that he is entitled to an effective date earlier than March 4, 2002 for the award of service connection for coronary artery disease because he had a heart attack and/or was diagnosed with coronary artery disease in 1992 and had received continuous treatment for his heart condition thereafter.  See June 2011 Notice of Disagreement.  

On March 4, 2002, the RO received the Veteran's private treatment records containing a February 2002 letter from Dr. W.E.R., who advised that the Veteran was diagnosed with coronary artery disease since 1992 with a history of myocardial infarction.   The RO construed the March 4, 2002 submission as a claim for service connection for coronary artery disease, and in the May 2011 rating decision, the RO granted service connection for coronary artery disease, effective March 4, 2002, the date of claim.  As noted, the Veteran is a Vietnam Veteran as defined in the regulations.  

As the coronary artery disease claim was received by VA before the effective date of the regulation establishing a presumptive service connection for such disease (i.e. August 31, 2010), an earlier effective date under Nehmer and 38 C.F.R. § 3.816 is available to the Veteran.  38 C.F.R. § 3.816 (c)(2).  Therefore, the effective date of the award will be the later of the date of receipt for the Veteran's claim or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2).  

Notwithstanding the applicability of the retroactive provisions under 38 C.F.R. § 3.816, however, considering the record in light of the governing legal authority, the Board finds that no earlier effective date than March 4, 2002 is assignable.  

In this regard, the record does not show, and the Veteran does not assert, that he filed a formal or an informal claim for service connection for coronary artery disease prior to March 4, 2002.  While the clinical records indicate that the Veteran had suffered from a myocardial infarction and was diagnosed with coronary artery disease in 1992, and that he had been receiving treatment for his heart condition since then, as noted previously, no submission of correspondence or other written intent to file a claim for the Veteran's heart condition was received by VA until March 4, 2002.  In this regard, the mere presence of clinical evidence does not establish the Veteran's intent to seek service connection for a condition.  See Brannon, 12 Vet.App. at 35; Lalonde, 12 Vet.App. at 382.  

The record is otherwise silent as to correspondence or other written intent from the Veteran, dated prior to March 4, 2002, that could be construed as a claim for his heart condition.  The Board emphasizes that while VA does have a duty to assist a claimant in developing facts pertinent to a claim; it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In the present case, the claims file contains no communication from the Veteran prior to March 4, 2002 that placed VA on notice as to potential entitlement to service connection for coronary artery disease.  Therefore, as these records do not indicate the Veteran's intent to establish service connection for coronary artery disease prior to March 4, 2002, an earlier effective date is not warranted in this instance.  

Furthermore, the record contains no application, statement or submission that may indicate an intent to apply for compensation for this covered herbicide disability within one year of separation from service (i.e. August 1969).  Therefore, assignment of an effective date of the day following his service discharge is not warranted.  See 38 C.F.R. § 3.816 (c)(3).  

While the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is bound by statute and regulation from assigning an earlier effective date than March 4, 2002.  Based on the foregoing, an earlier effective date than March 4, 2002 for the award of service connection for coronary artery disease is not assignable, and the claim for an earlier effective date must be denied, as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. TDIU   

Pertinent Statutes and Regulations

The Veteran contends that his service-connected disabilities, to specifically PTSD, diabetes mellitus, and coronary artery disease, prevent him from obtaining and maintaining a substantially gainful employment.  See August 2011 Application for Increased Compensation based on Unemployability.  

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Analysis

The Veteran's current service-connected disabilities comprise prostate cancer, rated as 100 percent from November 4, 2016; PTSD, rated as 50 percent; coronary artery disese, rated as 30 percent; diabetes mellitus, rated as 20 percent; tinnitus, rated as 10 percent, and chest scar as a residual of coronary artery bypass graft surgery, rated as noncompensable.   

The Veteran's combined evaluation is 80 percent prior to November 4, 2016 and 100 percent thereafter.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 

An October 5, 2010 SSA psychiatric evaluation report documents the examiner's finding that the Veteran's "ability to do work related mental activities" was limited with respect to "understanding and memory," "sustained concentration and persistence," "social interaction," and "adaptation." 

In an August 23, 2011 Application for Increased Compensation based on Unemployability (VA Form 21-8940), the Veteran wrote that he last worked a full-time position as a welder in May 1999.  No other training or education was provided at that time. 

In a September 2011 DBQ report, the Veteran's private treating physician for his heart condition, Dr. W.E.R., checked "no" as to whether the Veteran's coronary artery disease impacted his ability to work.  In a subsequent letter dated in September 2014, Dr. W.E.R. discussed that given his heart condition, the Veteran "should not be relegated to a sedentary work environment" given that such actually "has the potential to worsen his overall cardiovascular health and is not beneficial at this time." 

In a December 2011 DBQ report for PTSD, the examiner noted that the Veteran had worked on a part-time basis for "an old friend as a welder," but that "it did not work out" due to problems unrelated to his psychiatric symptoms.  The examiner also assessed that the Veteran experienced difficulty in adapting to stressful circumstances including work or work like setting as well as establishing and maintaining effective work and social relationships, although the examiner concluded that "there is no indication that [the Veteran's] symptoms of PTSD would preclude him from maintain employment" given that his symptoms have remained stable over time. 

In a January 2014 DBQ report for PTSD, the examiner reported that the Veteran completed four years of high school education.  The examiner found that the Veteran's "anger outbursts" would "likely interfere with his work related responsibilities" given that "there may be moments when anger or memories of Vietnam interfere with his functioning and negatively impact his ability to perform work related duties."  

In a January 2014 DBQ report for heart conditions, the examiner opined that the Veteran's coronary artery disease impacted his ability to work.  As rationale, she cited the Veteran's inability to "perform sustained physically strenuous work due to fatigue," while he "can perform sedentary work." 

In a January 2014 DBQ report for diabetes mellitus, the examiner opined that the Veteran's diabetes mellitus did not impact his ability to work, but no explanation was provided. 

In a March 2014 letter, Dr. L.A.L., a private clinical psychologist, opined that the Veteran has been experiencing "occupational and social impairment with significant difficulties in his ability to function appropriately and effectively."  The private psychologist stressed that the Veteran had "compromised impulse control and also significant difficulties adapting to stressful circumstances."  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, to specifically include his PTSD and coronary artery disease, render him unable to secure or maintain a substantially gainful occupation.  

In this regard, the January 2014 DBQ examiner's opinion regarding the service-connected heart disability reflects that the Veteran experiences significant physical impairments in performing the required occupational tasks due to his coronary artery disease.  As for the Veteran's PTSD, the October 2010 SSA psychiatric evaluation reflects notable limitations in work-related activities due to the Veteran's psychiatric symptoms.  Further, the January 2014 DBQ examiner for PTSD as well as the March 2014 private clinical psychologist suggested that the Veteran's PTSD significantly limits his ability to work in close proximity to work with others on a regular basis, which the Board finds to be an essential function in many occupations, given his "anger outbursts" and "compromised impulse control."  As the noted medical opinions provided adequate rationales for their conclusions, they are afforded full probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the December 2011 DBQ examiner noted that the Veteran had been employed on a part-time basis for a friend for an unspecified time period, the totality of the clinical evidence of record indicates that the Veteran is unable to secure more than a marginal employment to produce living wages based on his PTSD and coronary artery disease symptoms.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination, to specifically include PTSD and coronary artery disease.  As such, a TDIU is warranted as of October 5, 2010, the date as of which the Veteran's unemployability is factually ascertainable within the one year preceding the date of his TDIU claim filed in August 2011.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.16; see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.    

An effective date earlier than March 4, 2002, for the award of service connection for coronary artery disease, is denied.

As of October 5, 2010, a TDIU is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Cataracts 

The Veteran contends that he has cataracts due to service, to include as due to "burn flashes" injuries to his eyes during the course of his in-service duties as a welder.   See April 2017 Hearing Tr. at 20.  In this regard, he has reported that he was "welding . . . the drums in the rock crusher and [he] didn't' have the right shade [of] lens . . . [and] looked at the stuff not realized [he] burned [his] eyes," for which he was treated with "an antiseptic to put into [his] eyes to numb them" during service. See id.  Alternatively, the Veteran claims that his cataracts were caused or aggravated by his service-connected diabetes mellitus.  See May 2013 Claim.  

Service treatment records are negative for complaints or treatments for eye symptoms. 

In January 2014, the Veteran underwent a DBQ examination for the claimed bilateral cataracts.  The January 2014 DBQ examiner diagnosed bilateral cataracts and remarked that such were "not secondary to diabetes," but no rationale was included.  The examiner also failed to opine whether the claimed cataracts were aggravated by service-connected diabetes.  Moreover, to date, no medical opinion address the Veteran's argument that his cataracts were directly due to service, to specifically include as due to "burn flashes" injuries while working as a welder during service.  In this regard, the Veteran's personnel record lists his military occupational specialty during service as welder.  See Form DD-214.  In light of these noted deficiencies, a remand is necessary to obtain an addendum opinion to address them.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Skin Cancer 

With regard to the service connection claim for a skin disability, the Veteran contends that such is due to exposure to herbicide agents and/or the sun without proper protection during service.  See April 2017 Hearing Tr. at 17-18; July 2016 substantive appeal (via VA Form 9).  As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Service treatment records are negative for complaints or treatments for skin symptoms. Post-service treatment records reflect that the Veteran was diagnosed with basal cell carcinoma after a complaint of "rash over the front of left shoulder."  See, e.g., January 2013 private dermatology treatment record; December 2012 VA dermatology treatment note.  

To date, the Veteran has not undergone a VA examination for the claimed skin disability.  A VA examination is necessary to determine whether his current diagnosis is due to service, to include exposure to herbicide agents and the sun without proper protection during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).




PTSD, Coronary Artery Disease, and Diabetes Mellitus 

The Veteran was last afforded VA examinations to assess the current nature and severity of PTSD, coronary artery disease, and diabetes mellitus in January 2014, more than four years ago.  The Veteran's testimony at the April 2017 hearing indicates that each of these disabilities may have worsened since the last examination.  In this regard, the Veteran reported performing "a ritual of guard duty around [his] house" as to his PTSD. See April 2017 Hearing Tr. at 9.  In an April 2017 statement, the Veteran's spouse observed that the Veteran's memory impairment has worsened.  With regard to his diabetes mellitus, the Veteran testified that his treating physician recommended restriction of activities to control his diabetes mellitus symptoms, suggesting worsened diabetes mellitus disability.  See April 2017 Hearing Tr. at 16. Moreover, in a June 2017 statement, the Veteran's spouse wrote that his treating physician "has doubled the dosage of his diabetes medication" added new medication to control his diabetes mellitus symptoms.  As for coronary artery disease, the Veteran reported he could no longer "cut [his] front lawn" due to shortness of breath, suggestive of worsened heart symptoms.  Accordingly, given the time period since the last examinations and possibility of worsening of his disabilities, the Veteran should be afforded new VA examinations to obtain pertinent information to assess the current nature and severity of his service-connected PTSD, diabetes mellitus, and coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, as regard the increased rating claim for coronary artery disease, at the April 2017 hearing, the Veteran reported that there are more recent private treatment records for the heart condition from Dr. W.E.R. that have not been associated with the claims file.  See April 2017 Hearing Tr. at 5-6.  While on remand, the AOJ should undertake actions to obtain such records.  The AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any other outstanding private treatment records referable to his claims.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include updated private cardiologic treatment records from Dr. W.E.R.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining outstanding records, return the claims file, to include a copy of this remand, to the January 2014 DBQ examiner who administered the Veteran's eye examination, if available, for an addendum opinion addressing the nexus elements of the Veteran's claimed bilateral cataracts.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should confirm the current diagnosis for bilateral cataracts.

(B) The examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that such disability is related to the Veteran's military service, to specifically include his competent report as to receiving "burn flashes" injuries to his eyes during the course of his in-service duties as a welder. 

(C) Notwithstanding the above, the examiner should opine as to whether the claimed bilateral cataracts was caused OR aggravated (beyond natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided. 

3.  Afford the Veteran a VA examination to determine whether there is a relationship between the claimed skin disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses of skin disabilities, present since the date of the claim (i.e. since December 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to include his exposure to herbicides and the sun during service. 

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided. 

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected PTSD, coronary artery disease, and diabetes mellitus.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


